EXHIBIT 10.1


ACQUISITION AGREEMENT

30 DC, INC.

AND

MARILLION PARTNERSHIP, PLC

This AGREEMENT, dated as of June 15, 2015 (the "Agreement"), by and among 30DC,
Inc. (“DC”), a Maryland Corporation, including its subsidiary 30, DC, Inc., a
Delaware Corporation, and Marillion Partnership, PLC, (“MP”) an Australian PLC,
hereafter referred to as ("MP"), and is a party to this Agreement.

WHEREAS, DC, and MP desire to make certain representations, warranties,
covenants and agreements in connection with the Acquisition and also to
prescribe various conditions to the Acquisition; and

WHEREAS, the Board of Directors of DC and manager of MP have approved the
Acquisition of certain assets of DC, for the business and products listed on
Exhibit A, by MP described, as being in the best interests of each party for the
consideration as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound hereby, the parties do
hereby agree as follows:


ARTICLE I: THE CONSIDERATION

SECTION 1.01. Consideration/Acquisition; Effective Time

The Acquisition shall become complete (“Closing”) upon the delivery of the
transaction documents sufficient to convey assets described on Exhibit A from DC
to MP, duly executed upon the exchange of the following consideration:

A total of 10,000,000 shares of restricted common stock of DC shall be conveyed
by MP to DC, free and clear of all liens and encumbrances whatsoever.

The parties agree that the effective date (“Effective Date”) of the transaction
herein shall be May 15, 2015 which was the date of agreed terms and all economic
benefits and obligations shall be calculated starting on that date.

-1-


--------------------------------------------------------------------------------

SECTION 1.02. Effects of the Acquisition

At Closing by virtue of the Acquisition, MP, shall acquire the assets of IM
Training business and products listed on Exhibit A, from DC in exchange for
10,000,000 shares of common stock in DC. Assets to be acquired will include all
assets, tangible or intangible, including content library, required or used to
operate IM Training. Intangible property shall include, but not be limited to,
web sites and domain names, blogs, social media such as Facebook, LinkedIn and
Twitter, files and source code, software, trademarks, trade names, brand names,
goodwill, customer lists, e-mail and any other contact lists, operating manuals,
technology plans, applications, contracts, warranties, leases, rights,
arrangements and other assets. MP shall have full use of existing content as
part of the IM Training library. MP shall have the exclusive right to market
affiliate and joint venture products to full existing DC Customer list for a
period of two years. DC will receive proceeds from IM Training through the
Effective Date net of refunds applicable to any such sales. For any subscription
products included in IM Training, proceeds received by DC through the Effective
Date shall be property of DC and MP shall assume deliverability of services
subsequent to that date. MP shall receive up to 12 unlimited licenses of MagCast
for business use. MP will have the right to sell MagCast licenses under the
terms of the MagCast certified professional program. Any collections by DC
subsequent to the Effective Date for IM Training will be identified by 30DC and
remitted to the MP. MP will be liable for operating expenses of IM Training
subsequent to the Effective Date including but not limited to contractor fees
due MP, cloud-based storage fees, office expenses and telephone expenses. Any
expenses paid by DC prior to the Effective Date shall not be reimbursable even
if they benefit beyond the Effective Date.


ARTICLE II: THE CLOSING

SECTION 2.01 Closing.

Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VIII, and subject to
the satisfaction or waiver of the conditions set forth in Article VI, the
Closing of the Acquisition shall take place as soon as reasonably practicable
(but in no event on written notice of less than two (2) business days) after all
of the conditions set forth in Article VI are satisfied or, to the extent
permitted there under, waived, at the offices of DC or at such other time and
place as may be agreed to in writing by the parties hereto (the date of such
Closing being referred to herein as the "Closing Date").


ARTICLE III REPRESENTATIONS AND WARRANTIES OF DC

Except as set forth in the applicable section of the disclosure schedule
delivered by DC prior to the execution of this Agreement (the "DC Disclosure
Schedule"), DC represents and warrants as follows

SECTION 3.01 Organization of DC; Authority.

DC is an Entity duly organized, validly existing and in good standing under the
laws of the State of Maryland. DC has all requisite corporate power and
corporate authority to enter into the

-2-


--------------------------------------------------------------------------------

 

transaction documents to which it is a party, to consummate the transactions
contemplated hereby and thereby, to own, lease and operate its properties and to
conduct its business. Subject to the receipt of its board of director's
approval, the execution, delivery and performance by DC of the transaction
documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of DC, including, without limitation, the approval
of the board of directors of DC.

SECTION 3.02 No Violation; Consents and Approvals.

The execution and delivery by DC of the transaction documents does not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not, conflict with or result in any
violation of or default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (a) the terms and conditions or
provisions of the certificate of incorporation or by-laws of DC (b) any Law
applicable to DC or the property or assets of DC, or (c) give rise to any right
of termination, cancellation or acceleration under, or result in the creation of
any lien upon any of the properties of DC under any contract to which DC is a
party or by which DC or any assets of DC may be bound, except, in the case of
clauses (b) and (c), for such conflicts, violations or defaults which are set
forth in Section 3.04 of the DC Disclosure Schedule and as to which requisite
waivers or consents will have been obtained prior to the Closing or which,
individually or in the aggregate, would not have a material adverse effect on
DC. No Governmental Approval is required to be obtained or made by or with
respect to WVR in connection with the execution and delivery of this Agreement
or the consummation by DC of the transactions contemplated hereby.

SECTION 3.03 Litigation; Compliance with Laws.

(a) There are: (i) no claims, actions, suits, investigations or proceedings
pending or, to the knowledge of DC, threatened against, relating to or affecting
DC, the business, the assets, or any employee, officer, director, stockholder,
or independent contractor of DC in their capacities as such, and (ii) no orders
of any Governmental Entity or arbitrator outstanding against DC, the business,
the assets, or any employee, officer, director, stockholder, or independent
contractor of DC in their capacities as such, or that could prevent or enjoin,
or delay in any respect, consummation of the transactions contemplated hereby.
(b) DC has complied and is in compliance in all material respects with all laws
applicable to DC, its business or its assets. Neither DC has received notice
from any Governmental Entity or other Person of any material violation of law
applicable to DC, its business or assets. DC has obtained and holds all required
Licenses (all of which are in full force and effect) from all Government
Entities applicable to DC, its business or their assets. No violations are or
have been recorded in respect of any such license and no proceeding is pending,
or, to the knowledge of DC, threatened to revoke or limit any such license.

-3-


--------------------------------------------------------------------------------

SECTION 3.04 Liens and Encumbrances upon Assets being Conveyed.

Except as set forth in the applicable section of the disclosure schedule
delivered to MP prior to the execution of this Agreement (the "Disclosure
Schedule"), DC represents and warrants to MP as follows:

DC represents there are no outstanding: (i) options, or other rights to purchase
the Assets described on Exhibit A; or (ii) contracts, commitments, agreements,
understandings or arrangements of any kind relating to any equity ownership of
the Assets described on Exhibit A. There is no outstanding right, lien, security
agreement, option or other agreement of any kind to purchase or otherwise to
receive from DC, or any interest holder of DC, any ownership or Pledge of the
Assets described on Exhibit A.


ARTICLE IV REPRESENTATIONS AND WARRANTIES OF MP

SECTION 4.01 Organization of Marillion Partnership, PLC; Authority.

MP is a PLC duly organized, validly existing and in good standing under the laws
of the Australia. MP is duly qualified or licensed to do business as a Foreign
Entity and is in good standing in each jurisdiction in which the property owned,
leased or operated by it or the nature of the business conducted by it makes
such qualification necessary, except where the failure to obtain such
qualification or license would not, individually or in the aggregate, have a
material adverse effect. MP has heretofore delivered or made available complete
and correct copies of the certificate of incorporation and Bylaws of MP, the
minute books, and membership interest records of MP as in effect as of the date
of this Agreement.

SECTION 4.02 Representations and Warranties

Except as set forth in the applicable section of the disclosure schedule
delivered to DC prior to the execution of this Agreement (the "Disclosure
Schedule"), MP represents and warrants to DC as follows:

(a) Except as set forth in the applicable section of the disclosure schedule
delivered to DC prior to the execution of this Agreement (the "Disclosure
Schedule"), MP represents and warrants to DC as follows:

MP represents there are no outstanding: (i) options, or other rights to purchase
the shares of DC being exchanged to DC; or (ii) contracts, commitments,
agreements, understandings or arrangements of any kind relating to any equity
ownership of the shares of 30DC. There is no outstanding right, lien, security
agreement, option or other agreement of any kind to purchase or otherwise to
receive from MP, or any interest holder of NBM, any ownership or Pledge of the
shares of 30DC and there is no claim in Bankruptcy affecting the 30DC shares.

-4-


--------------------------------------------------------------------------------

SECTION 4.03 No Violation; Consents and Approvals.

The execution and delivery of the transaction documents does not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms hereof and thereof will not conflict with, or result in any
violation of or default (or an event which, with notice or lapse of time or
both, would constitute a default) under, (a) any laws applicable or the property
or assets of MP, or (b) give rise to any right of termination, cancellation or
acceleration under, or result in the creation of any lien upon any of the
properties of MP under any contracts to which MP is a party or by which MP or
any of its assets may be bound. No Governmental Approval is required to be
obtained or made by or with respect to MP in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby, except where the failure to obtain such Governmental Approval would not,
individually or in the aggregate, have a material adverse effect on MP.

SECTION 4.04 Litigation; Compliance with Laws.

(a) There are: (i) no claims, actions, suits, investigations or proceedings
pending or threatened against, relating to or affecting MP, its business, its
assets, or any employee, officer, director, stockholder, or independent
contractor of MP in their capacities as such, and (ii) no orders of any
Governmental Entity or arbitrator are outstanding against MP, its business, its
assets, or any employee, officer, director, interest holder , or independent
contractor of MP in their capacities as such, or that could prevent or enjoin,
or delay in any respect, consummation of the transactions contemplated hereby.
(b) MP shall have complied and are in compliance in all material respects with
all laws applicable to MP, its business or its assets. Parties have not received
notice from any Governmental Entity or other Person of any material violation of
law applicable to MP, its business or its assets. MP has obtained and holds all
required licenses (all of which are in full force and effect) from all
Government Entities applicable to it, its business or its assets. No violations
are or have been recorded in respect of any such license and no proceeding is
pending, or threatened to revoke or limit any such License.


ARTICLE V: AGREEMENTS

SECTION 5.01 Access to Information.

From the date hereof until the Effective Time or the earlier termination of this
Agreement, each party shall give the other party and its respective counsel,
accountants, representatives and agents, and with respect to DC it shall provide
to MP with respect to the assets being acquired, full access, upon reasonable
notice and during normal business hours, to such party's facilities and the
financial, legal, accounting and other representatives of such party with
knowledge of the business and the assets of such party and, upon reasonable
notice, shall be furnished all relevant documents, records and other information
concerning the business, finances and properties of such party and its
subsidiaries that the other party and its respective counsel, accountants,
representatives and agents, may reasonably request. No investigation pursuant to
this Section 5.01 shall affect or be deemed to modify any of the representations
or warranties

-5-


--------------------------------------------------------------------------------

hereunder or the condition to the obligations of the parties to consummate the
Acquisition; it being understood that the investigation will be made for the
purposes among others of the board of directors of each party determining in its
good faith reasonable business judgment the accuracy of the representations and
warranties of the other party. In the event of the termination of this
Agreement, each party, if so requested by the other party, will return or
destroy promptly every document furnished to it by or on behalf of the other
party in connection with the transactions contemplated hereby, whether so
obtained before or after the execution of this Agreement, and any copies thereof
(except for copies of documents publicly available) which may have been made,
and will use reasonable efforts to cause its representatives and any
representatives of financial institutions and investors and others to whom such
documents were furnished promptly to return or destroy such documents and any
copies thereof any of them may have made.

SECTION 5.02 Legal Conditions to Acquisition; Reasonable Efforts.

MP and DC shall take all reasonable actions necessary to comply promptly with
all legal requirements which may be imposed with respect to the Acquisition and
will promptly cooperate with and furnish information to each other in connection
with any such requirements imposed upon any of them or any of their Subsidiaries
in connection with the Acquisition. MP shall obtain written consent of a
majority of its shareholders or if required by Australian law, obtain
shareholder’s approval by a majority of its shareholders of the acquisition
under the terms hereof, authorization, order or approval of, or any exemption
by, any Governmental Entity or other public or private third party, required to
be obtained or made by MP, or DC in connection with the Acquisition or the
taking of any action contemplated thereby or by this Agreement.

SECTION 5.03 Tax Matters.

No representation is made that this is a non-taxable transaction.


ARTICLE VI: CONDITIONS OF THE ACQUISITION

SECTION 6.01 Conditions to Each Party's Obligation to Effect the Acquisition.

The respective obligations of each party to effect the Acquisition and the other
transactions contemplated herein shall be subject to the satisfaction at or
prior to the Effective Time of the following conditions, any or all of which may
be waived, in whole or in part to the extent permitted by applicable law:

(a) No Injunctions or Restraints. No governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, execution order, decree, injunction or other order
(whether temporary, preliminary or permanent) which is in effect and which
materially restricts, prevents or prohibits consummation of the Acquisition or
any transaction contemplated by this Agreement; provided, however, that the
parties shall use

-6-


--------------------------------------------------------------------------------

their reasonable commercial efforts to cause any such decree, judgment,
injunction or other order to be vacated or lifted.

SECTION 6.02 Additional Conditions of Obligations of DC.

The obligations of DC to effect the Acquisition and the other transactions
contemplated by this Agreement are also subject to the satisfaction at or prior
to the Closing Date of the following additional conditions unless waived by DC:

(a) Representations and Warranties. The representations and warranties of MP set
forth in this Agreement shall be true and correct in all material respects
(except for those representations and warranties qualified by materiality, which
shall be true and correct in all respects) as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date, except as
otherwise contemplated by this Agreement. (b) Performance of Obligations of MP.
MP shall have performed in all material respects all conditions, covenants,
agreements and obligations required to be performed by it under this Agreement
at or prior to the Closing Date. (c) Third Party Consents. MP shall have
obtained all consents and approvals, required to be obtained prior to or at the
Closing Date, from a majority of its shareholders third parties or governmental
and regulatory authorities in connection with the execution, delivery and
performance by MP of this Agreement and the consummation of the transactions
contemplated hereby. (d) No Governmental Order or Other Proceeding or
Litigation. No order of any Governmental Entity shall be in effect that
restrains or prohibits the transactions contemplated hereby and by the other
Transaction Documents, and no suit, action or other proceeding by any
Governmental Entity shall have been instituted or threatened which seeks to
restrain or prohibit the transactions contemplated hereby or thereby.

(e) Deliveries.

At the Closing, MP shall have delivered to DC:

A certificate for 18,188,440 shares of restricted common stock of DC, duly
endorsed with signature guaranteed stock powers, free and clear of liens and
encumbrances, of any type. DC will issue a new certificate for 8,188,440 shares
of restricted common stock of DC, the difference of 10,000,000 shares is the
consideration for the transactions herein.

SECTION 6.03 Additional Conditions of Obligations of MP.

The obligation to effect the Acquisition and the other transactions contemplated
by this Agreement is also subject to the satisfaction at or prior to the Closing
Date of the following additional conditions unless waived by MP.

-7-


--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of DC set
forth in this Agreement shall be true and correct in all material respects
(except for those representations and warranties qualified by materiality) as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date, except as otherwise contemplated by this Agreement. (b)
Performance of Obligations of DC. DC shall have performed in all material
respects all conditions, covenants, agreements and obligations required to be
performed by them under this Agreement at or prior to the Closing Date. (c) No
Governmental Order or Other Proceeding or Litigation. No order of any
Governmental Entity shall be in effect that restrains or prohibits the
transactions contemplated hereby and by the other transaction documents, and no
suit, action or other proceeding by any Governmental Entity shall have been
instituted or threatened which seeks to restrain or prohibit the transactions
contemplated hereby or thereby. (d) MP shall be granted a separate written
License from DC providing for the full use of existing content of the assets as
part of the IM Training library. MP shall have the exclusive right to market
affiliate and joint venture products to full existing 30DC Customer list as of
the Effective Date for a period of two years. (e) MP shall receive up to 12
unlimited licenses of MagCast for business use from DC. MP will have the right
to sell MagCast licenses under the terms of the MagCast certified professional
program.


ARTICLE VII: MP CONTRACTOR STATUS

As of the Effective Date, MP is no longer a contractor to 30DC. Ed Dale will
retain a position on DC’s board of directors.

The balance due MP under the current contractor agreement with 30DC was $55,762
USD, at the Effective Date. This amount will be paid down at a minimum of $3,000
USD per month. The first $3,000 was paid and future payments will be on the 15th
of each month until the amount is paid in full. Should 3DC through the marketing
efforts of MP earn $500,000 USD, net of all refunds, fees and expenses, the
monthly payment amount will increase to $5,000 USD per month, or if the amount
exceeds $1 million, DC will pay the outstanding amount by the end of the month
the marketing promotion occurs.


ARTICLE VIII: NON-SOLICITATION, NON-INTERFERENCE, NONDISPARAGEMENT

Both parties are subject to a reciprocal three-year non-interference provision
covering existing customers, employees, suppliers and technology of the IM
Training and DC Businesses. For MP, restrictions this includes prohibition on
copying MagCast (which means the MagCast Digital

-8-


--------------------------------------------------------------------------------

Publishing Platform, the Blogger Product being developed, Digital Publishing
Blueprint and any other Digital Publishing Software or Training related directly
to Magcast, and Blogger platform thereto) and any other products developed or in
development by DC, or creating a directly competing product, working, for or
with, or aiding in any way, a competitor to such products. MP is free to engage
in any other business activity, developing any other application, platform,
website, product or training as long as it is not a platform for MagCast or
Blogger or other products developed or in development by DC.


ARTICLE IX: CONFIDENTIALITY

Both parties have been in a position to learn confidential information,
including but not limited to, i) any marketing strategies, plans, financial
information, or projections, operations, sales estimates, business plans and
performance results relating to the past, present or future business activities
of such party, its affiliates, subsidiaries and affiliated companies; (ii) plans
for products or services, and customer or supplier lists; (iii) any scientific
or technical information, invention, design, process, procedure, formula,
improvement, technology or method; (iv) any concepts, reports, data, know-how,
works-in-progress, designs, development tools, specifications, computer
software, source code, object code, flow charts, databases, inventions,
information and trade secrets; and (v) any other information that should
reasonably be recognized as confidential information (“Confidential
Information”) about the other party’s business. Confidential Information does
not include information that is or becomes publicly available through no fault
of or failure to act by the party in breach of this Agreement or is required to
be disclosed in a judicial or administrative proceeding, or is otherwise
requested or required to be disclosed by law or regulation.

Both parties acknowledge that the Confidential Information is of a unique and
valuablecharacter and the unauthorized dissemination of the Confidential
Information would destroy or diminish the value of such information. The damages
would be impossible to calculate, therefore, both parties agree that the damaged
party shall be entitled to injunctive relief preventing the dissemination of any
Confidential Information in violation of the terms hereof. Such injunctive
relief shall be in addition to any other remedies available, whether at law or
in equity. In the event of litigation or other legal action, including
injunctive relief, the prevailing party shall be entitled to recover reasonable
attorney’s fees and expenses.


ARTICLE X: DC OTHER REQUIREMENTS

DC will provide the MP all business records of IM Training including customer
and subscription records.

DC to provide MP with access to code for all technology utilized for IM Training
which it does not already have.

-9-


--------------------------------------------------------------------------------

DC to provide list of all past and current IM Training customers which MP does
not already have.


ARTICLE XI: MP OTHER REQUIREMENTS

MP will allow DC access to any historical records, including providing receipts,
it needs for accounting, financial statement and tax preparation.

MP will assist DC in determining cost allocations and any other information
required for Seller to prepare pro forma financial statements of past results
computed as if the transaction occurred prior to the period(s) for which the pro
forma financial statements are being prepared.

MP responsible for setting up a new Infusionsoft account for 30DC on a like for
like basis ensuring that full history of MagCast clients is incorporated
including but not limited to relevant notes and e-mail templates.

MP to run a beta test for 30DC's Blogger Product to prepare for Blogger Product
launch.

MP to launch, run and manage a minimum of two promotions with all funds going to
DC to generate a minimum of $500,000 to DC net of all expenses including but not
limited to affiliate commissions. This will include a MagCast promotion
generating a minimum of $100,000 net to DC in June and a Blogger Product launch
by the end of July following completion of the Blogger Product beta test. For
further clarity, if the dates of the promotions are delayed or do not reach the
minimum thresholds, MP will continue to run promotions for DC until such
thresholds have been met. Any work by MP on behalf of DC beyond that will be
subject to a further agreement between the parties.

MP to assist in transfer of IM Training and to assist with closing and transfer
of Netbloo Median Sale.

MP to assist in making sure support function is in place to support DC existing
business.

MP to assist in making sure development team is in place to support DC existing
business.


ARTICLE XII: TRANSITION ITEMS

Parties will work with each other to achieve a smooth transition with the goal
of limiting any subscription losses and limiting negative impact on DC from
changes due to transaction herein and simultaneous Netbloo Media Sale.

Agreement with Charl Coetzee to continue as a contractor to DC at a rate of
$5,000 USD per month. Any changes to compensation rate to be discussed with CEO,
CFO and Board.

-10-


--------------------------------------------------------------------------------


ARTICLE XIII TERMINATION

SECTION 13.01 Termination.

This Agreement may be terminated at any time prior to Closing, as set forth
below:

(a) by mutual consent; or (b) by DC upon written notice to MP, if: any condition
to the obligation of DC to close contained in Article VI hereof has not been
satisfied by 60 days after date hereof (the "End Date") (unless such failure is
the result of DC' breach of any of its representations, warranties, covenants or
agreements contained herein) or (c) upon written notice to DC by MP, if any
condition to the obligation to close by MP contained in Article VI hereof has
not been satisfied by the End Date (unless such failure is the result of a
breach of any of its representations, warranties, covenants or agreements
contained herein);


ARTICLE XIV: SURVIVAL OF REPRESENTATIONS AND WARRANTIES

None of the representations and warranties of the parties set forth in this
Agreement shall survive the Closing. Following the Closing Date with respect to
any particular representation or warranty, no party hereto shall have any
further liability with respect to such representation and warranty. None of the
covenants, agreements and obligations of the parties hereto shall survive the
Closing.


ARTICLE XV: MISCELLANEOUS

SECTION 15.01 Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including telecopy, telex or similar writing) and shall be deemed
given or made as of the date delivered, if delivered personally or by telecopy
(provided that delivery by telecopy shall be followed by delivery of an
additional copy personally, by mail or overnight courier), one day after being
delivered by overnight courier or three days after being mailed by registered or
certified mail (postage prepaid, return receipt requested), to the parties at
the following addresses:

If to DC to: Theodore A. Greenberg, CFO, 30DC, Inc., 80 Broad Street, 5th Floor,
New York, NY 10004, Tel: 212-962-4400, Fax: 212-962-4422, E-Mail:
ted.greenberg@30dcinc.com

If to MP to:

-11-


--------------------------------------------------------------------------------

SECTION 15.02 Amendment; Waiver.

This Agreement may be amended, modified or supplemented, and waivers or consents
to departures from the provisions hereof may be given, provided that the same
are in writing and signed by or on behalf of the parties hereto.

SECTION 15.03 Successors and Assigns.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, provided that
no party shall assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the written consent of the other party
hereto.

SECTION 15.04 Governing Law.

This Agreement shall be construed in accordance with and governed by the law of
the State of Delaware without regard to principles of conflict of laws.

SECTION 15.05 Waiver of Jury Trial.

Each party hereto hereby irrevocably and unconditionally waives any rights to a
trial by jury in any legal action or proceeding in relation to this Agreement
and for any counterclaim therein.

SECTION 15.06 Consent to Jurisdiction.

Each of the Parties hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any court of the State of New York or any Federal
court sitting in New York for purposes of any suit, action or other proceeding
arising out of this Agreement and the Transaction Documents (and agrees not to
commence any action, suit or proceedings relating hereto or thereto except in
such courts). Each of the Parties agrees that service of any process, summons,

notice or document pursuant to the laws of the State of New York and on the
individuals designated in Section 10.01 shall be effective service of process
for any action, suit or proceeding brought against it in any such court.

SECTION 15.07 Counterparts; Effectiveness.

Facsimile transmissions of any executed original document and/or retransmission
of any executed facsimile transmission shall be deemed to be the same as the
delivery of an executed original. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 15.08 Entire Agreement; No Third Party Beneficiaries; Rights of
Ownership.

Except as expressly provided herein, this Agreement (including the documents and
the instruments referred to herein) constitute the entire agreement and
supersede all prior agreements

 

-12-




--------------------------------------------------------------------------------

and understandings, both written and oral, among the parties with respect to the
subject matter hereof. Except as expressly provided herein, this Agreement is
not intended to confer upon any person other than the parties hereto any rights
or remedies hereunder. The parties hereby acknowledge that no person shall have
the right to acquire or shall be deemed to have acquired shares of common stock
of the other party pursuant to the Acquisition until consummation thereof.

SECTION 15.09 Headings.

The headings contained in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

SECTION 15.10 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises under any provision of this Agreement, this Agreement
shall be construed as if drafted jointly by the parties thereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

SECTION 15.11 Severability.

If any term or other provision of this Agreement is invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a manner that is materially adverse to
any party.

IN WITNESS WHEREOF, the parties hereto have caused this Acquisition Agreement to
be duly executed as of the day and year first above written.

30DC, Inc.

By: /s/

Its: Chairman/CEO



Marillion Partnership PLC

By: /s/

Its: Chairman/CEO

 

-13-




--------------------------------------------------------------------------------


EXHIBIT A


BUSINESSES & TRAINING PROGRAMS INCLUDED IN TRANSACTION

 

Coaching and Mentoring Program

Challenge

Affiliate Promotion Right to Existing 30DC Customer List - Two Year Exclusive

 